Citation Nr: 0733758	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include coronary artery disease.

2.  Entitlement to service connection for abdominal aortic 
aneurysm.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1967 in the Marine Corps, including honorable service in 
Republic of Vietnam, and from September 2001 to September 
2002 in the Air Force.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.

The appellant was afforded a Travel Board Hearing in August 
2007 in Montgomery, Alabama.  A transcript of the hearing is 
associated with the claims file.  At that time, the veteran 
submitted additional medical evidence and attached a waiver 
of RO consideration for this additional evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was not diagnosed as having heart disease, to 
include coronary artery disease, in service or within a year 
of discharge from service.

3.  The veteran was not diagnosed as having an abdominal 
aortic aneurysm attributable to service.  

4.  The veteran was not diagnosed as having hypertension in 
service or within a year of discharge from service.  




CONCLUSIONS OF LAW

1.  A heart condition, to include coronary artery disease, 
was not caused or worsened by service, nor is it presumed to 
have been caused by service. 38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

2.  An abdominal aortic aneurysm was not caused by or 
worsened by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007)

3.  Hypertension was not caused or worsened by service, nor 
is it presumed to have been caused by service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in April 2003 and November 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.
With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial April 2003 VCAA notice was given prior 
to the appealed AOJ decision, dated in September 2003.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In August 2007, the 
veteran appeared and testified before the undersigned 
Veterans Law Judge at the Montgomery, Alabama RO.

VA is not required to schedule the veteran for a physical 
examination because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
active service upon which a current disability may be based.  
As such, the Board will not remand this case for a medical 
examination.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Therefore, the Board now turns to the merits of the veteran's 
claims.  

The veteran seeks service connection for a heart condition, 
including coronary artery disease, an abdominal aortic 
aneurysm and hypertension.  His general contention is that 
his September 2001 to September 2002 period of service 
aggravated his preexisting disabilities.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There must be 
competent evidence showing the following:  (1) the existence 
of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during service.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

Coronary artery disease and hypertension are deemed to be a 
chronic diseases under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted if the evidence shows that 
the diseases manifested to a degree of ten percent or more 
within one year from the date of separation from service.  
38 C.F.R. § 3.307.  

The veteran does not contend, nor does the record reflect any 
complaints of or treatment for a heart condition, an 
abdominal aortic aneurysm or hypertension while in service 
from March 1963 through February 1967, or within a year 
thereafter.    

In a November 1998 USAF physical examination, there was no 
reference made to any heart condition, aneurysm or 
hypertension.  On that date, the veteran's sitting blood 
pressure was noted as 144/84.  The veteran assessed his 
present health as "good" and stated that he was not 
currently taking any medications. 

In May 1999, the veteran sought treatment for unstable angina 
and was assessed as having multivessel coronary artery 
disease.  He was then diagnosed as having had a myocardial 
infarction.  He underwent a coronary angioplasty and had a 
stent placed in his left circumflex coronary artery.  At that 
time, the veteran was also diagnosed as having an abdominal 
aortic aneurysm.  

In a September 2000 treatment note for an unrelated 
condition, the veteran advised that he did not have a history 
of hypertension.  

In a July 2001 treatment letter, the veteran's physician 
reassessed his cardiac condition upon his complaints of chest 
pain, tiredness, fatigability, and reduced energy levels.  At 
the time of the treatment, the veteran denied any history of 
hypertension.  The physician advised the veteran to undergo 
another stress test.  

In January 2002, the veteran was seen by a military 
cardiology fellow for a Medical Evaluation Board (MEB) 
evaluation.  As part of this evaluation, the fellow reviewed 
the veteran's cardiac history and opined that the veteran had 
"excellent functional capacity" and did not suggest work 
limitations.  The fellow did, however, opine that the veteran 
was not fit for worldwide service due to his age and his 
history of having had a heart attack.  The fellow's final 
diagnosis was that the veteran had Functional Class I 
coronary artery disease, an infrarenal abdominal aortic 
aneurysm and hypertension.  

In May 2002, the Air Force staff cardiologist issued an 
addendum to the January 2002 MEB evaluation.  The veteran 
returned for evaluation of his abdominal aortic aneurysm 
which had not yet been looked at using an ultrasound.  The 
cardiologist referred the veteran for an ultrasound on his 
abdominal aortic aneurysm and stated that if "the [abdominal 
aortic aneurysm was] found to be present and enlarged, then 
he [would require] evaluation by a vascular surgeon to 
determine further management/therapy."  As for the veteran's 
heart condition and coronary artery disease, the cardiologist 
stated that the veteran should continue his aspirin, atenolol 
and atorvastatin therapy as originally advised.  The 
cardiologist did not suggest further cardiac follow up other 
than yearly heart and cholesterol checkups.  

In a Line of Duty (LOD) determination report, dated in June 
and July of 2002, the veteran's heart condition, including 
coronary artery disease, abdominal aortic aneurysm, and 
hypertension were all listed as occurring within the line of 
duty.  The medical examiner noted that the "[o]nset of heart 
disease is not a discreet event, but a process that occurs 
over time.  As the member was an IMA in good standing, there 
is no information to indicate other than a present for duty 
finding."  (emphasis in original).  The LOD report 
reiterated the veteran's lack of functional limitations due 
to his history of having had a heart attack, as well as the 
finding that he should not be internationally deployed.  

In a Memorandum for Record issued by the Department of the 
Air Force, dated in August 2002, the veteran's LOD 
determination was confirmed.  The memorandum noted that both 
the commander and the physician evaluating the veteran's 
condition concurred that his "heart condition was in the 
line of duty."  Initially on the LOD determination form, the 
Lieutenant Colonel did not mark the "concur" box after the 
physician made a LOD recommendation.  The memorandum 
clarified the discrepancy by noting that the "concur" box 
should have been marked and was "merely an administrative 
oversight."  Additionally, the memorandum indicated that the 
LOD found that it was legally sufficient for the veteran's 
medical condition to be considered as occurring within the 
line of duty.  

In a May 2003 VA examination report, the veteran advised that 
he had not had any chest pain or shortness of breath since 
before his 1999 angioplasty.  The examiner listed the 
veteran's cardiac functions as "essentially normal," and 
diagnosed the veteran as having asymptomatic coronary artery 
disease.  The examiner discussed the veteran's abdominal 
aortic aneurysm as being asymptomatic, moderate in size and 
under observation, but noted that the aneurysm's size was 3.2 
x 3.6 cm.  As for the hypertension, first diagnosed in 
February 2001, the examiner noted that it had been well 
controlled with no known complications.  The examiner did not 
give an opinion as to whether these conditions were related 
to, or worsened by, the veteran's service.  

In April 2006, the veteran sought treatment for exertional 
angina.  Upon examination, his blood pressure was 136/80.  
The cardiologist diagnosed the veteran as having severe two-
vessel coronary artery disease and unstable angina pectoris.  
That same month, the veteran underwent a coronary artery 
bypass grafting on two arteries.  The post-operative medical 
records indicated that the veteran's symptoms subsided after 
the surgery and he "has done great postoperatively."  
According to the 2006 treatment notes, the veteran's 
cardiovascular problems included hypertension and a mild 
aortic aneurysm, as well as the coronary artery disease.  

In a May 2006 treatment letter, the physician noted that the 
veteran's "post-operative course has been generally good."  
The veteran had no complaints of shortness of breath or chest 
pain.  His blood pressure was 124/77 and his heart had both a 
regular rate and rhythm.  

The veteran testified at his August 2007 Travel Board Hearing 
that he felt his heart condition had worsened while in active 
service from September 2001 to September 2002.  The veteran 
could not recall whether he was first diagnosed as having an 
abdominal aortic aneurysm in 1999 or during his 2001 to 2002 
period of active service.  He did positively recall having 
the aneurysm addressed during active service.  The veteran 
maintained that he first realized he had a hypertension 
problem when he was at the Air Force base sometime in 2001.  
While in active service in 2001 to 2002, the veteran recalled 
working 12-hour shifts for 6 to 7 days per week.  He 
supervised 60 people and noted that there "was chaos for the 
first three months."  

Given the evidence as outlined above, the Board finds that 
service connection cannot be granted for the veteran's heart 
condition, including coronary artery disease, abdominal 
aortic aneurysm, and hypertension.  Although there was a LOD 
determination made and a letter confirming it, the 
justification for the finding of LOD was based upon a finding 
that the veteran's heart disease was not caused by a 
"discreet event," but rather it progressed over time.  A 
service department finding that injury, disease or death 
occurred in the line of duty will be binding on the 
Department of Veterans Affairs unless it is patently 
inconsistent with the requirements of laws administered by 
the Department of Veterans Affairs. 38 C.F.R. § 3.1(m).  The 
Board finds that the LOD determination was patently 
inconsistent with the VA requirements that the alleged injury 
or disease either be incurred in or aggravated by active 
service.  See 38 C.F.R. § 3.303.  The Board acknowledges that 
the veteran's heart condition, abdominal aortic aneurysm and 
hypertension were diagnosed and treated while the veteran was 
serving in the reserves, but there is no evidence that his 
conditions were caused or worsened during his September 2001 
to September 2002 period of active service.  In fact, the 
medical evaluation Board confirmed the veteran's diagnoses 
but found him fit for duty without limitations, except that 
he was not to be deployed outside the United States.  
Further, there was no mention in the veteran's records from 
September 2001 to September 2002 that his condition had 
worsened.  Thus, the Board finds that it is not bound by the 
LOD determination.  The line of duty determination referred 
to the veteran's history of myocardial infarction and found 
that, although the veteran had no limitation in jobs, he was 
not world-wide qualified because of his history of infarction 
and age.  The myocardial infarction, however, occurred prior 
to the veteran's second period of service.   

The Board appreciates the veteran's testimony that he 
believes his heart condition, abdominal aortic aneurysm and 
hypertension worsened when he was reactivated between 
September 2001 and September 2002.  The veteran is competent, 
as a layman, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is not, however, competent to offer his medical opinion as 
to cause or etiology of the claimed disability, as there is 
no evidence of record that the veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Further, the veteran testified that his first 
realization of a blood pressure problem was sometime in 2001 
while on active duty.  The medical records show that the 
veteran was first diagnosed as having hypertension in 
February 2001-nearly seven months before reactivation. 

Absent evidence that the veteran's heart disease, including 
coronary artery disease, abdominal aortic aneurysm and 
hypertension were caused or worsened by active service, the 
veteran's claim of service connection must be denied on a 
direct basis.  As the veteran was first diagnosed with these 
conditions prior to his September 2001 to September 2002 
period of active service, and there was no evidence of 
aggravation during service, the Board finds that service 
connection must also be denied on a presumptive basis.


ORDER

Service connection for a heart condition, to include coronary 
artery disease is denied.

Service connection for an abdominal aortic aneurysm is 
denied.

Service connection for hypertension is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


